DETAILED ACTION
	The Information Disclosure Statement filed on June 11, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a “control method for the locomotive mounted power battery pack fire safety control system of claim 1”. A claim reciting the method of operating an apparatus cannot depend from an apparatus claim and should be written as an independent claim. The method of claim 5 being dependent from the apparatus of claim 1 leaves the claims vague and indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 109045514) in view of Bramucci et al (US 20170253258).
Wang discloses a fire control system for a battery pack comprised of a battery pack 101 encased in a structure filled with an inert gas. The device is further comprised of an exhaust valve 102 set on the battery pack 101 and tank 103 to supply the inert gas and a pressure sensor for detecting the dynamic pressure value of the battery pack. The system also utilizes a temperature sensor to monitor the temperature of the battery pack 101. 
Wang discloses the control system for a battery pack as disclosed above. However, Wang does not specifically show the battery to be mounted on a locomotive. Wang does recite that the battery is mounted on an electric automobile. It is well known in the art that there are electric and electric battery powered locomotives operating in the field. It would have been obvious to one of ordinary skill in the art to have come to the expected result that a battery powered automobile and a battery powered locomotive would be functional equivalents. Wang also does not specifically show the pressure sensors or temperature sensors to transmit information to a locomotive display to warn the operator of a potential hazard with the battery. Bramucci et al discloses a hazardous event alert system for a train that utilizes multiple sensors along the train in communication with a train computer and a display for the operator. It would have been obvious to one of ordinary skill in the art to have applied a communication and 
The combination of Wang and Bramucci et al does not specifically show the inert gas of the system to be nitrogen or carbon dioxide. It would have been an obvious design choice to one of ordinary skill in the art to have utilized nitrogen or carbon dioxide as an inert gas for a battery with the expected result of providing a cold inert gas to aid in cooling and preventing fires with an overheated battery. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
January 13, 2022